DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Curran on 5/20/22.

The application has been amended as follows: 
Claim 1: An injection mould, the injection mould comprising:
first and second relatively movable mould halves defining at least one mould cavity between them,
wherein a first of the mould halves comprises a sprue through which moulding material is injected and a runner leading from the sprue to at least one gate into the or each mould cavity,
wherein, when the mould halves are engaged one with the other, an insert is configured to project from one mould half into a corresponding recess in the other mould half at a position corresponding to the or each gate into the mould cavity, the insert having a cutting groove extending [[there]]along a side surface of the insert and a second groove extending therealong spaced apart from the cutting groove, both the cutting groove and second groove opening into an end face of the insert and,
wherein the end face is in communication with the sprue and the opposite end of the groove is in communication with the gate, the groove thereby constituting at least a part of the runner, the groove extending at an acute angle to the longitudinal axis of the insert, 
wherein the insert is configured to allow resin to travel from the second groove, over the end face, to the cutting groove, and
wherein, as the mould halves are separated, a cutting edge of the groove is configured to travel across the gate and shear the material in the gate.
Claim 2: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are Han, Miao, and Takeuchi. The inserts in Miao do not teach 2 grooves within the side surface. While Takeuchi disclosed this 2 grooves, they were not part of the resin path to the cavity and occupied by the actuators. Hence, the instant invention cannot be rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742